Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                                              Jul 15 2013, 6:04 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                                     ATTORNEYS FOR APPELLEE:

JANE ANN NOBLITT                                            GREGORY F. ZOELLER
Columbus, Indiana                                           Attorney General of Indiana

                                                            RICHARD C. WEBSTER
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

MARC A. ANDERSON                                    )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 03A01-1302-CR-75
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                  APPEAL FROM THE BARTHOLOMEW CIRCUIT COURT
                        The Honorable Stephen R. Heimann, Judge
                            Cause No. 03C01-1212-FB-6465
                            Cause No. 03C01-1212-FC-6466


                                           July 15, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                         Case Summary

          Marc A. Anderson (“Anderson”) was convicted in separate cases of two counts of

Forgery, as Class C felonies.1         In the present case, he was sentenced to five years

imprisonment, with the term of imprisonment to run consecutive to sentences in other cases.

The trial court suspended his sentence in the present case to probation, with the probationary

period in this case running concurrent with probation in the second Forgery case. The trial

court subsequently revoked Anderson’s probation in both Forgery cases and ordered him to

serve as executed time all but one year of the sentence in the present case. He now appeals.

          We affirm.

                                               Issues

          Anderson raises two issues for our review, which we restate as:

            I.    Whether the trial court abused its discretion when it ordered his
                  probation revoked and all but one year of his sentence served as
                  executed time, to run consecutive to his other sentences; and

           II.    Whether the trial court erred in determining his credit time.

                                 Facts and Procedural History

          On November 23, 2009, Anderson pled guilty to two counts of Forgery, as Class C

felonies, in two separate cases (“Cause “6465” and “Cause 6466,” respectively).2 The same

day, Anderson also pled guilty to a charge of Theft, as a Class D felony (“Cause 1378”).


1
    Ind. Code § 35-43-5-2(b).
2
  During the pendency of the probation revocation proceedings, the cases were transferred from
Bartholomew Superior Court I to the Bartholomew Circuit Court, and the cause numbers were changed.
For convenience, we refer to the cases by the last four numbers of the cause numbers assigned upon
transfer to the Bartholomew Circuit Court.

                                                 2
       On January 5, 2010, the trial court sentenced Anderson to five years imprisonment on

Cause 6466. The trial court ordered that Anderson’s sentence in Cause 6466 be run

consecutive to sentences imposed in Cause 6465 and Cause 1378, as well as a sentence in an

unrelated case in Johnson County. The trial court suspended Anderson’s sentence in Cause

6466 to probation, and ordered probation in Cause 6466 to run concurrent with probation

already ordered in Cause 6465. The trial court conditioned probation upon compliance with

the rules imposed by the trial court and the probation office and required, inter alia, that

Anderson pay fees assessed by the trial court, submit to random drug and alcohol screens,

and comply with the specific programs recommended by community corrections.

       On March 8, 2011, Anderson filed a motion with the trial court, requesting that the

court dismiss the fines imposed on him because of indigence and imprisonment. On March

11, 2011, the trial court denied his motion.

       On June 13, 2011, Anderson was placed on probation after his release from prison.

On November 14, 2011, the State filed a petition to revoke Anderson’s probation, alleging

that Anderson had failed to pay restitution and fees associated with his probation.

       On January 9, 2012, the trial court ordered a continuance of an initial hearing on the

State’s petition to revoke Anderson’s probation “to allow time for defendant to make

payments.” (App. at 64.) On April 16, 2012, the trial court ordered Anderson to make

payments of $10 per week, and scheduled a subsequent status hearing. At the next hearing, a

subsequent hearing was scheduled and Anderson was again ordered to pay $10 per week.

       This pattern continued over the course of several hearings and several months until


                                               3
August 13, 2012. On that day, Anderson failed to appear for a fee status hearing scheduled

for that day. On August 16, 2012, the trial court issued a bench warrant for his arrest.

       On October 8, 2012, the State filed an amended petition to revoke Anderson’s

probation. In its amended petition, the State alleged that Anderson violated the terms of his

probation by committing Theft on September 8, 2012; by testing positive for Cannabinoids

during a drug screen on September 20, 2012; by being in unapproved locations on September

29 and October 1, 2012; and by falling in arrears in fees, costs, and restitution payments

ordered in Causes 6465 and 6466. A bench warrant was issued for Anderson’s arrest on

October 9, 2012.

       A probation revocation hearing was conducted on January 22, 2013. During the

hearing, Anderson admitted to violating the terms of his probation as alleged in the State’s

amended petition. On January 23, 2013, the trial court ordered Anderson’s probation in

Causes 6465 and 6466 revoked. The trial court awarded no credit time in Cause 6466, and

ordered that Anderson serve the sentences in the two cases consecutive to one another.

       This appeal ensued.

                                 Discussion and Decision

                                   Probation Revocation

       Anderson first argues that the trial court abused its discretion when it revoked his

probation and ordered his sentences in Causes 6465 and 6466 be executed and run

consecutive to one another. A trial court may revoke a defendant’s probation if he has

violated a condition of the probation during the probationary period and the petition to


                                             4
revoke probation is timely filed. I.C. § 35-38-2-3(a). “Probation is a matter of grace left to

trial court discretion, not a right to which a criminal defendant is entitled.” Heaton v. State,

984 N.E.2d 614, 616 (Ind. 2013) (internal quotation and citation omitted). Whether

probation conditions have been violated, and whether to revoke probation in such an event, is

within the trial court’s discretion. Id. If the trial court decides to revoke a defendant’s

probation, it may “[o]rder execution of all or part of the sentence that was suspended at the

time of the initial sentencing.” I.C. § 35-38-2-3(h)(3).

       On appeal from a trial court’s decision to revoke probation, we review the trial court’s

decision for an abuse of discretion, which occurs when the decision is clearly against the

logic and effect of the facts and circumstances before the trial court. Heaton, 984 N.E.2d at

616. We look only to the evidence that favors the judgment, and we do not reweigh evidence

or reassess witness credibility. Woods v. State, 892 N.E.2d 637, 639 (Ind. 2008).

       During the probation revocation hearing, Anderson admitted to violating the terms of

his probation. On appeal, he contends that the trial court abused its discretion by ordering

him to serve as executed time the balance of the suspended sentence in Cause 6465 and four

of the five years imposed in Cause 6466. Anderson argues that the trial court abused its

discretion in light of his successful completion of six months of electronic monitoring during

his probation, his alleged justification for his commission of Theft while on probation

(namely, to feed an infant), his admission of the Theft and expression of remorse, his

eagerness to find employment, and the violation of other terms of his probation arising as a

result of anxiety.


                                               5
       The trial court acknowledged Anderson’s explanations, but gave these no weight,

instead focusing on Anderson’s criminal history and subsequent misconduct during the

probationary period. We decline Anderson’s invitation to reweigh these matters, and find no

abuse of discretion in the trial court’s decision to impose as executed time the remainder of

the sentence in Cause 6465 and four of the five years of the sentence in Cause 6466, with the

terms of imprisonment run consecutively.

                                         Credit Time

       We turn now to Anderson’s contention that the trial court improperly denied him one

day of credit time in Cause 6466. However, failure to comply with the requirements for

citation to authority and cogent reasoning under our Appellate Rules may result in waiver.

See Ind. Appellate Rule 46(A)(8); Reed v. Reid, 980 N.E.2d 277, 296-97 (Ind. 2012).

Anderson baldly argues that the trial court committed an error without citation to authority or

reasoning to support his position; he has therefore waived our review of his claim.

                                         Conclusion

       The trial court did not abuse its discretion in determining Anderson’s sanction for

violating the terms of his probation, and Anderson has waived this Court’s review of his

claim concerning credit time. We therefore affirm the judgment of the trial court.

       Affirmed.

NAJAM, J., and BARNES, J., concur.




                                              6